 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In re: Hypervibe, Inc., Case No. 20-27367-GMH
Chapter 7

Debtor.

 

TRUSTEE’S MOTION FOR AUTHORITY TO SELL
CERTAIN ASSETS OF THE ESTATE

 

Bruce A. Lanser, the trustee in above matter, hereby
submits this Motion pursuant to 11 U.S.C. § 363(b), for the entry
of an Order authorizing the sale of certain assets as further
“described in the Asset Purchase Agreement (“Agreement”) attached
hereto as Exhibit A to DWP PPV, LLC, for the sum of $25,000, by
private sale. In support of the Motion, the trustee respectfully
states as follows:

1. The Debtor filed a voluntary petition for relief
under Chapter 7 of the United States Bankruptcy Code on November
10, 2020. Following resignation of the initially appointed
Chapter 7 trustee, Bruce A. Lanser was duly appointed as the

successor Chapter 7 trustee, and continues to serve in that

capacity.

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc69 Filed 12/14/20 Pagei1iof6

 
 

2. The assets being sold and the terms and conditions
of such sale are detailed in the Agreement attached hereto as
Exhibit A. By way of summary only, however, the trustee seeks to
sell all of the “hard assets,” as well as all intellectual
property of Hypervibe, Inc., for the sum of $25,000, subject to
due notice and approval of the United States Bankruptcy Court
_ with such sale being “as is, where is” without warranty or. .
representation of an kind.

3. The trustee believes that the proposed sale price
is reasonable under the circumstances for the following reasons:

(a) The trustee has personally visited the festival

site and the offices where the Debtor previously
operated and has had an opportunity to personally
inspect the assets being sold. The trustee is of
the opinion that pursuing an alternative buyer or
auctioning the assets in question would not yield
a higher dollar amount. The nature and location of
the assets is such that the trustee does not
believe any auctioneer would consider it to be
worthwhile to pursue a sale by auction, because of
the time and expense that would be associated

Bruce A. Lanser

Chapter 7 Trustee

Suite 201

N14 W24200 Tower Place

Waukesha, WI 53188

262/522-2280 (Ph.)

262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc69 Filed 12/14/20 Page 2of6

 
 

with such an auction as compared to the projected
return on any sale.

(b) Where the subject assets are currently located,
either at the festival site or the Debtor’s
offices, rent is paid or otherwise provided for
through the end of December 2020. Accordingly, in
the absence of the proposed sale, the estate would
be responsible for moving and storing the assets
at a different location, all at the expense of the
bankruptcy estate, which expense the trustee does
not believe could subsequently be recouped.

4. The claims bar date has not yet passed in this
case, so the distribution to creditors cannot be projected. It
is noted, however, that the Debtor’s bankruptcy schedules
disclosed value of assets at $707,876.20, as against claims of
$4,469,877.28. Regardless, however, of any ultimate
distribution, the proposed sale is in the best interest of the
bankruptcy estate.

WHEREFORE, the trustee respectfully requests that the

Court authorize the sale of those assets contained on Exhibit A

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc69 Filed 12/14/20 Page 3of6

 
 

to DWP PPV, LLC for the sum of $25,000, or for such other and
further relief as the Court deems fair and equitable.

Dated this 14° day of December, 2020.

BRUCE A. LANSER, TRUSTEE

on

 

Bruce A. Lanser
Chapter 7 Trustee.

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc69 Filed 12/14/20 Page 4of6

 
 

EXHIBIT A

Asset Purchase Agreement (“Agreement”)

/4
It is agreed, this Oe day of December, 2020, by and between DWP PPV, LLC, (“Buyer”) by
Danny Hayes, CEO and Member, and the Bankruptey Estate of Hypervibe, Inc., Case No. 20-
27367, (“Seller” or “Estate”) by Bruce A. Lanser, Trustee, that Buyer shall purchase and
Seller shall sell (“Sale”) certain assets of the Estate as described below, (“Purchased Assets”)

on the following terms and conditions:

. lL Purchased Assets:
a. Purchased assets consist of:
i. All currently held merchandise described in the bankruptcy schedules of

the Hypervibe, Inc. (“Hypervibe”) as “Merchandise related to 2019

festival carried over to this 2020 at cost,” and having a disclosed value, at

cost, of $26,129; .

All office furniture/equipment described in the bankruptcy schedules of

Hypervibe as “office furniture at American Drive” and having a disclosed

value of $5,000;

iii. Polaris Ranger having a disclosed value of $1,000;

All other currently held “hard assets” described in the bankruptcy

schedules of Hypervibe as “lawnmowers, weed whackers, hand tools,

misc. maintenance tools and equipment at the festival site” and having a

disclosed value of $5,000;

y. Customer lists and customer data listed in the bankruptcy schedules of

Hypervibe as having an “unknown” value; and,

The Estate’s interest in all rights to the trade names “Rock USA” and

“Country USA,” and all other intellectual property including but not —

limited to other trade names, if ary, logos, artwork, designs, internet,

social media and website information, whether such rights and ownership

arise under contract, common or statutory law.

b. It is understood that regardless of how the Purchased Assets may be described in
the Hypervibe’s bankruptcy schedules, the Purchased Assets include all of the
hard assets of Hypervibe located at the festival site in Oshkosh, WI and the

offices in Neenah, WI where Hypervibe previously operated.
2. Purchase Price: $25,000.

3, Payment Terms:
a. Immediately upon the signing of this Agreement, Buyer shall send, by overnight

mail, a cashiet’s check for the Purchase Price payable to Bankruptcy Estate of
Hypervibe, Inc., Case No. 20-27367, Bruce A. Lanser, Trustee to Seller’s
office address, N14 _W24200 Tower Place, Suite 201, Waukesha, WI 53188.

b. In the event that Sale is not approved by the United States Bankruptcy Court, the

Purchase Price shall be returned to Buyer.

ii,

iv,

V1

Case 20-27367-gmh Doc69 Filed 12/14/20 Page 5of6

 
4, Condition Precedent: The Sale is subject to the approval of the United States
Bankruptcy Court following the filing of a motion seeking such approval and due notice
to creditors of the Seller and other parties in interest.

5. Warranties and Representations:
a. Bruce A. Lanser represents that he is the duly appointed and currently acting

trustee of the Seller and has the authority to enter into this Agreement.
b. Danny Hayes represents that he is the CEO and Member of the Buyer and has the

authority to enter into this Agreement.
c. Sale is “as is, where is” without warranty or representation of any kind.

Seller: BO , me: J

by Bruce A. Lanser, Trustee by Danny Hayes, cho and Member

 

Case 20-27367-gmh Doc69 Filed 12/14/20 Page 6of6

 
